Order, Supreme Court, New York County (Barbara R. Kapnick, J.), entered June 30, 2005, which denied defendant’s motion for summary judgment, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendant-appellant dismissing the complaint as against it.
The motion court erred in denying defendant GlobeGround’s motion for summary judgment. The record establishes that defendant’s obligation to monitor and maintain ventilation equipment did not give rise to a duty to monitor the air coming out of the equipment, or to ensure the air quality inside the terminal. It is undisputed that GlobeGround’s employees had nothing to do with the placement of Morse’s generators near the air intakes, and there was no evidence that GlobeGround had any responsibility, nor indeed any authorization, to suggest that they be placed elsewhere.
Furthermore, GlobeGround established that it could have no liability because it had no notice, either actual or constructive, of the dangerous condition (Beck v J.J.A. Holding Corp., 12 AD3d 238, 240 [2004], lv denied 4 NY3d 705 [2005]; Gordon v American Museum of Natural History, 67 NY2d 836, 837 [1986] [to constitute constructive notice of a dangerous condition, the defect or condition must be “visible and apparent and . . . must exist for a sufficient length of time prior to the accident to permit defendant’s employees to discover and remedy it”]). Contrary to plaintiffs claim, the testimony that there had been unspecified prior reports of bad smells in the traffic office, and throughout the airport generally over the past 10 years, as a result of its location on Jamaica Bay, did not constitute constructive notice of the dangerous fumes. Concur — Mazzarelli, J.E, Friedman, Gonzalez and Catterson, JJ.